Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of the Species of Figure 4 in the reply filed on 19 April 2022 is acknowledged.

Claims 1-4, 8-13, and 17-20 will be Examined.
Claims 5-7 and 14-16 are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 13, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 2012/0059495 A1) (hereinafter Weiss), in view of Hu et al. (US 2011/0055347 A1) (hereinafter Hu).

Regarding Claim 1, Weiss discloses a method comprising: 
establish a communication session with a local communication device via a network; [Fig. 1; 0038: systems connect to various networks]
outputting a reference audio signal to a locally connected audio output device; [Fig. 1; 0012, 0041-43: audio signal is output from some device/machine, including audio signals of some content being produced, where broadcast contents reference signatures are stored for future comparisons
capturing an ambient audio signal via a local microphone; [Figs. 1-3; 0014, 0038-41: ambient audio is captured via mobile system’s microphone]
comparing the reference audio signal and the ambient audio signal to determine if the reference audio signal and the ambient audio signal meet a similarity threshold; [Figs. 1-3: 0016, 0042: ambient sound is compared to reference signature of reference audios to determine if there is a match between the ambient sound and the reference signature (where some ‘threshold’ must necessarily be passed to determine if there is a ‘match’ – i.e., similarity – between the captured ambient audio and the known reference audio signature)] and 
initiating an action with respect to the communication session based on the comparison. [Figs. 1-3: 0016, 0019, 0042, 0045-46: where if a match is determined, system may perform some action to provide the mobile device to engage the user]
	Weiss fails to explicitly disclose receiving a request to establish a communication session with a local communication device via a network. (Emphasis on the particular elements of the limitations not explicitly disclosed by Weiss)
	Hu, in analogous art, teaches receiving a request to establish a communication session with a local communication device via a network. [ABST; 0024; Claim 1: where a mobile device (such as the mobile device of Weiss above) may transmit a request to a CDN to establish a communication with a network server]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Weiss with the teachings of Hu to specifically recite requesting to establish a communication session as it is readily understood in the art that some form of request to a connect devices to a network would be required to assure authentication of devices/users with the network. [Hu – 0024]


Regarding Claim 10, Claim 10 recites a CRM that performs the method of Claim 1. As such, Claim 10 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See Weiss [0031-35] which disclose embodiments as CRMs having thereon instructions to be executed by processors).

Regarding Claim 13, Weiss and Hu disclose all of the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Weiss discloses wherein the reference audio signal is buried in a noise floor of an ambient environment around the local communication device. [0040: where ambient audio may or may not be detected within a threshold ambient noise background]


Regarding Claim 19, Claim 19 recites a system that performs the method of Claim 1. As such, Claim 19 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See Weiss [0031-35] which disclose embodiments as CRMs having thereon instructions to be executed by processors).


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Hu as applied to claims 1 and 10, respectively, above, and further in view of Berg et al. (US 2011/0035373 A1) (hereinafter Berg).

Regarding Claim 8, Weiss and Hu disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Weiss and Hu fail to explicitly disclose wherein comparing the reference audio signal and the ambient audio signal comprises: performing a cross correlation on between the ambient audio signal and the reference audio signal to obtain a similarity measure.
	Berg, in analogous art, teaches wherein comparing the reference audio signal and the ambient audio signal comprises: performing a cross correlation on between the ambient audio signal and the reference audio signal to obtain a similarity measure. [ABST; 0023, 009-95, 0120; Clms. 1, 11: where matching of features of video/audio signals may be determined by determining a similarity score by performing a cross-correlation of component features]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Weiss and Hu with the teachings of Berg to perform cross-correlation to obtain similarity measures as it is understood that cross-correlation calculations are a well-known and standard means for calculating similarity measures between two different video/audio signals. [Berg – 0094]

Regarding Claim 17, Weiss and Hu disclose all of the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 17 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Hu as applied to claims 1 and 10, respectively, above, further in view of Bilobrov (US 2014/0277640 A1) (hereinafter Bilobrov), and further in view of Oh (US 2006/0100885 A1) (hereinafter Oh).

Regarding Claim 9, Weiss and Hu disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Weiss discloses obtaining a similarity measure indicating that the reference audio signal and the ambient audio signal meet a similarity threshold. [Weiss – Figs. 1-3: 0016, 0042: ambient sound is compared to reference signature of reference audios to determine if there is a match between the ambient sound and the reference signature (where some ‘threshold’ must necessarily be passed to determine if there is a ‘match’ – i.e., similarity – between the captured ambient audio and the known reference audio signature)]
	Weiss and Hu fail to explicitly disclose wherein comparing the reference audio signal and the ambient audio signal comprises: performing signal presence detection on each of the reference audio signal and the ambient audio signal, the signal presence detection including frequency composition and modulation pattern analysis; and in response to determining that the ambient audio signal includes the reference audio signal, obtaining a similarity measure indicating that the reference audio signal and the ambient audio signal meet a similarity threshold.
	Bilobrov, in analogous art, teaches comparing the reference audio signal and the ambient audio signal comprises: performing signal presence detection on each of the reference audio signal and the ambient audio signal, the signal presence detection including frequency composition and modulation pattern analysis; and in response to determining that the ambient audio signal includes the reference audio signal, obtaining a similarity measure indicating that the reference audio signal and the ambient audio signal meet a similarity threshold. [0020, 0024, 0061: calculating similarity scores between two audio fingerprints, based on similarity of audio characteristics to determine matches between two audio signatures (e.g., the ambient and reference signals of Weiss and Hu, above), where matching is determined by at least meeting a threshold similarity score; 0045-47: frequency spectrum of audio signals may be determined; 0023: signal properties that may be correlated include spectral flatness, and modulation parameters]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Weiss and Hu with the teachings of Bilobrov to detect frequency composition and modulation pattern analysis to detect signals as it understood that various audio characteristics (including frequency composition and modulation patterns) may be extracted and utilized for detecting and identifying audio signals. [Bilobrov – 0002, 0004, 0023, 0045-47]

Regarding Claim 18, Weiss and Hu disclose all of the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421